In an action, inter alia, to declare the rights of the parties with respect to a certain agreement, plaintiff appeals from so much of a judgment of the Supreme Court, Suffolk County, entered September 6, 1977, as dismissed the complaint after a nonjury trial. Judgment modified, on the law, by deleting so much of the first paragraph thereof as provided for the dismissal of the complaint and substituting therefor a provision declaring that the agreement dated September 7, 1973 is no longer in force and effect and was validly terminated. As so modified, judgment affirmed insofar as appealed from, with costs to respondent. The findings of fact are affirmed. Instead of dismissing the complaint in an action for a declaratory judgment, the court, if it reaches the merits, is required to make a declaration (see Lanza v Wagner, 11 NY2d 317, 334). In all other respects the determination of Trial Term is supported by the record. Titone, J. P., Rabin, Gulotta and Margett, JJ., concur.